Citation Nr: 0109156	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a skin disorder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1956 to May 
1958.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a January 1999 rating 
decision, in which the RO denied the veteran an increased 
rating for a skin disorder.  The disorder was evaluated as 
being 10 percent disabling, effective from May 1975.  The 
veteran filed an NOD in February 1999, and the RO issued an 
SOC in April 1999.  The veteran filed a substantive appeal 
also in April 1999.  In February 2001, the veteran testified 
before the undersigned Member of the Board, during a 
videoconference hearing linked between the RO and the Board.  

REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Furthermore, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See Veterans 
Claims Assistance Act of 2000, Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  See generally Holliday v. 
Principi, ___ Vet. App. ___, No. 99-1788 (Feb. 22, 2001).  

A review of the veteran's claims file reflects that he was 
service connected for a skin disorder in April 1977.  The 
rating decision noted that service connection encompassed 
nummular eczema of the legs and thighs, with a cyst of the 
left thigh. 

Thereafter, in July 1998, the veteran submitted statements 
from Leopold Laufer, M.D., dated in May 1998; and from Vinod 
Bopaiah, M.D., dated in July 1998.  Dr. Laufer noted that he 
had been treating the veteran since September 1989, and that 
he had been found the veteran to suffer from an area of 
weeping erythema, in addition to erosion and white reticulate 
patches in the perianal area, accompanied by burning and 
itching.  The veteran was noted to have been treated with 
creams, and it was reported that he had been treated on 
numerous occasions for his skin disorder, approximately every 
one to two months over the past nine years.  Dr. Bopaiah 
reported that the veteran suffered from intractable perianal 
dermatitis, and that the condition was unremitting, with 
periodic exacerbations.  He also noted that the veteran had 
spent the better part of his life in doctors' offices for his 
skin condition.  

In November 1998, the veteran was medically examined for VA 
purposes.  He reported that he had developed boils in the 
anal area during service, and that he subsequently developed 
carbuncles, fistulas, and tumors in that same area as well.  
On clinical evaluation, there was erythema within the 
intergluteal fold and nearby thighs.  There were scattered 
follicular papules in the area, as well scarring from 
previous surgery in the intergluteal fold and especially the 
perianal area.  The examiner's diagnosis was chronic 
dermatitis of the inguinal fold, perineal area and nearby 
thighs; and clinical folliculitis of intergluteal area and 
scarring from previous surgeries.  

In April 1999, the veteran submitted a statement to the RO, 
in which he reported that his anal area was disfigured, 
scarred, and red in appearance.  He also reported that the 
anal area itched, evidenced weeping, and was sore.  
Furthermore, he stated that, following a bowel movement, the 
skin around his anus area would erode and bleed.  The veteran 
also indicated that the itching in his anal area would not go 
away until he scratched, and then, when he scratched, the 
rash became worse.  In addition, the veteran indicated that 
he had undergone two operations for three tumors and 
fistulas, which had caused scarring in the perianal area.  
Further, the veteran noted that he also had problems with 
anal polyps and fissures.  

Thereafter, in February 2001, the veteran testified before 
the undersigned Member of the Board, during a videoconference 
hearing.  He indicated that his skin rash in the perianal 
area would begin with boils, then turn into fistulas, and 
then turn into weeping lesions and become irritated and sore, 
and that bowel movements subsequently made things worse.  The 
veteran also reported that his skin disorder became worse 
during the summer, and that, at best, only some days were 
tolerable.  He testified that it felt as if there were 
splinters in his anal area.  Furthermore, he stated that, 
three or four times a month, it was hard or impossible to sit 
down; 15 days a month, his anus was irritated and 
uncomfortable; and about 10-12 days a month, his pain and 
discomfort were tolerable.  

In addition to his testimony, the veteran submitted 
additional evidence in support of his claim.  In particular, 
a statement, dated in February 2001, from Barry Gordon, M.D., 
noted that the veteran had been treated since April 1974, and 
that, during this period, the veteran had suffered from 
episodes of severe perianal rash.  Dr. Gordon noted that 
sometimes the area involved was quite extensive, the severity 
of which was manifested by deep pustular erosions.  He 
indicated that there had been no way to prevent the problem 
from recurring.

The Board is cognizant that the veteran is currently rated at 
10 percent under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 
for "Eczema".  Under this Code, exfoliation, exudation, or 
itching if involving an exposed surface or extensive area 
warrants a 10 percent evaluation.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or a condition that is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2000).  

The Board is aware that the veteran has testified that his 
perianal rash itches constantly, that his rash forms lesions 
and weeps, and that his anal area is disfigured due to 
scarring.  Private medical doctors have attested to the fact 
that the veteran's perianal skin rash is a chronic problem.  
During his most recent VA medical examination in November 
1998, the examiner, while noting that the veteran suffered 
from dermatitis in the perianal area, did not describe or use 
the term "lesions".  As noted above, one of the criteria 
for a 30 percent rating is extensive lesions.  Moreover, 
during his videoconference hearing, the veteran implied that 
he had received treatment from Drs. Laufer and Bopaiah since 
July of 1998.  

We observe that the U.S. Court of Appeals for Veterans Claims 
has held that the frequency, duration, and outbreaks of skin 
disease exacerbations must be addressed by rating 
adjudicators, and that a skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  
Ardison v. Brown, 6 Vet.App. 405 (1994); Bowers v. Brown, 2 
Vet.App. 675 (1992).  In light of the above, the Board finds 
that the VA examination should be scheduled, preferably 
during one of the veteran's episodic exacerbations (if 
feasible), to obtain an accurate assessment of the current 
severity of his skin disorder and the current nature of any 
and all manifestations.

Since the above noted VA examination in November 1998, almost 
21/2 years ago, the veteran has not undergone a VA examination.  
The Board recognizes that we are not competent to ascertain 
the degree to which a disability has manifested itself 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  
Therefore, given the passage of time since the veteran was 
last afforded a VA examination, and the need for more current 
findings, to include clarification as to whether the veteran 
suffers from lesions or disfigurement in his perianal area 
and whether these are related to his service-connected skin 
rash/disorder; as well as the need to procure medical records 
as identified by the veteran, from Drs. Laufer and Bopaiah, 
the veteran's appeal is hereby remanded for additional 
development as outlined below.  In this respect, the Board 
believes the veteran should undergo a VA examination to 
better assess his current level of disability.  

Accordingly, while we regret the delay in this case, the 
veteran's appeal is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran whether he has 
received any treatment for his skin rash/disorder 
since July 1998.  Based upon his response, the RO 
should obtain copies of any pertinent treatment 
records referable to treatment from the 
identified source(s), and associate them with the 
claims folder.

2.  Thereafter, the veteran should be scheduled 
for a medical examination by an appropriate 
medical doctor, who is qualified to render an 
opinion with respect to the medical issue on 
remand.  This examination should be scheduled, if 
possible, when the disorder is active.  The 
veteran's claims folder, to include this Remand, 
must be reviewed by the examiner prior to the 
evaluation of the veteran, and such review should 
be documented for the record.

a.  The examiner should conduct all testing 
deemed necessary, and all clinical findings 
should be reported in detail.  In 
particular, the examiner should opine as to 
whether the veteran suffers from a perianal 
skin rash, and, if so, the etiology of such 
a rash.  In addition, the examiner should 
comment as to whether the rash is 
manifested by constant exudation or 
itching, extensive lesions, or marked 
disfigurement.  Furthermore, the examiner 
should state, for the record, the etiology 
of any lesions or marked disfigurement 
identified.

b.  The examiner should be requested to 
differentiate the service-connected 
manifestations of the skin disorder from 
any other non-service-connected disorder, 
if extant, and so indicate. In conjunction 
with the examination, the veteran should be 
asked to identify all affected areas and 
symptomatology in terms of frequency, 
duration, and extent of the symptoms. The 
number and location of skin growths and 
lesions should be noted. The shape, color, 
and extent, including a description of the 
size on each exposed and non-exposed 
affected area, for each of the service-
connected lesions should also be noted, as 
well as the degree of disfigurement.

c.  The examiner should also note, with 
regard to any exudation, itching, or 
exfoliation shown, the extent of the 
limitation of function of any affected body 
part.  The examiner should record whether 
the veteran is currently using medication 
for any of his skin conditions and if so, 
the extent to which each disorder is 
ameliorated thereby.  In doing so, the 
examiner should provide a complete 
rationale for any opinion expressed.

3.  Regarding the examination scheduled in 
connection with this Remand, and the RO's 
preliminary request for additional evidence, the 
veteran is hereby advised that his cooperation 
with the RO is necessary, and that there may be 
consequences of a failure to report for any 
scheduled examination without good cause, or 
failing to assist in providing any other 
evidence deemed necessary, pursuant to 38 C.F.R. 
§ 3.655 (2000).  

4.  Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the RO 
should again consider the veteran's claim, 
ensuring that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 
is completed.  

5.  If action taken remains adverse to the 
veteran, he and his accredited representative 
should be furnished an SSOC concerning all 
evidence added to the record since the last 
SSOC.  Thereafter, the veteran and his 
representative should be given the requisite 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.    

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


